Citation Nr: 0737030	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  02-04 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active service from March 1943 to August 
1945.  His medals and badges included the Purple Heart Medal 
and the Combat Infantryman Badge.  He passed away on October 
30, 2000, while an inpatient at the Mount Clemens General 
Hospital in Mount Clemens, Michigan.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan.

The record indicates that the Board first remanded the 
appellant's claim in November 2003 for the purpose of 
ensuring that due process occurred.  Also, the Board 
requested that additional medical information be obtained and 
included in the claims folder.  The claim was subsequently 
returned to the Board.  Then in October 2005, the Board 
issued a decision on the merits of the appellant's claim.  
The Board found that the evidence did not support her claim 
and it was thus denied.  The appellant was notified of the 
decision and she appealed to the United States Court of 
Appeals for Veterans Claims (Court).  

The Court then reviewed the claim and it subsequently vacated 
and remanded the claim.  It issued an Order effectuating that 
action in July 2007.  The claim has since been returned to 
the Board for further action.  

This case has been advanced on the Board's docket in 
accordance with the provisions of 38 C.F.R. § 20.900 (2007).




FINDINGS OF FACT

1. All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied its duty to notify 
and assist the appellant in developing all evidence pertinent 
to her claim.

2.  The veteran died in October 2000.  The Certificate of 
Death reflects that the immediate cause of death was 
hypovolemic shock of one-hour duration that was due to or as 
a consequence of retroperitoneal hemorrhage of one to two 
days' duration which was due to or as a consequence of 
anticoagulant therapy and acute arterial occlusion of about 
10 days duration. 

3.  The Certificate of Death further noted that significant 
conditions listed as contributing to death, but not resulting 
in the underlying cause, included peripheral vascular disease 
from World War II frostbite injury, chronic obstructive 
pulmonary disease, and parotid gland cancer. 

4.  At the time of death, service connection was in effect 
for gunshot wound residuals of the right shoulder, residuals 
of a cold injury to the left foot, and residuals of a cold 
injury to the right foot.  The veteran was also in receipt of 
a total compensation rating based on individual 
unemployability due to the severity of his service-connected 
disabilities from January 28, 1999.

5.  A VA doctor has opined that a service-connected disease 
or disability did not cause or contribute substantially or 
materially to the cause of the veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.312, 
3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of communications 
provided the appellant in December 2000, March 2003, and 
again in February 2004.  These letters were sent to the 
appellant over the course of the appeal.  These letters 
informed the appellant of what evidence was required to 
substantiate her claim and of her, and VA's, respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in her possession to 
the AOJ.

Despite the fact that the notice was provided at various 
times throughout the appeal process, the Board finds that 
there was a "lack of prejudice from improper timing of the 
notice."  That is, in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims, hereinafter the Court, held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although notice was provided 
to the appellant before and after the initial adjudication, 
the appellant has not been prejudiced thereby.  The content 
of the notice provided to the appellant fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant, and her representative, been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

The Board further observes that the appellant was notified of 
the information necessary to substantiate her claim by means 
of the discussion in the original rating decision, the 
statement of the case (SOC), and the supplemental statement 
of the case (SSOC).  In each instance, the VA has discussed 
what the appellant needed to present in the form of evidence 
that would allow for her to succeed with her appeal.

VA has informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that she should inform the VA of any 
additional records or evidence necessary for her claim.

It is further pointed out that the claim was specifically 
remanded by the Board in November 2003 in order that 
arrangements might be made for a cardiovascular specialist to 
review the entire claims folder and provide an opinion as to 
whether it was as likely as not that the veteran's service-
connected cold-injuries and/or the service-connected right 
shoulder wound residuals was or were a principal contributing 
cause of the veteran's death.  This opinion was obtained in 
May 2004 and has been included in the claims folder.  The 
Board would note that the appellant was notified of the 
information contained in the opinion obtained when she was 
provided an SSOC in January 2005 that discussed that opinion.  

The Board, and the VA, has fulfilled its duty to assist.  In 
this instance, the VA obtained the veteran's available 
medical treatment records, including requesting any treatment 
records from the various facilities the veteran had been 
treated, and those other records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.  Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure the necessary 
medical and personnel records.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
her obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and her accredited representative have 
proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express her opinions with 
respect to the issue now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Here, the appellant is not 
prejudiced by the Board's consideration of her claim as VA 
has already met all notice and duty to assist obligations to 
the appellant under the VCAA.  In essence, the appellant in 
this case has been notified as to the laws and regulations 
governing cause of death claims.  She has been advised of the 
evidence considered in connection with her appeal and what 
information VA and the appellant would provide.  She has been 
told what the VA would do to assist her with her claim and 
the VA has obtained all documents it has notice thereof that 
would assist in the adjudication of the appellant's claim.  
Thus, the Board finds that there has been no prejudice to the 
appellant that would warrant further notification or 
development.  As such, the appellant's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, at 393 (1994).

The record indicates that the veteran honorably served in the 
US Army from March 1943 to August 1945.  The veteran was 
wounded in the right shoulder during the Battle of the Bulge.  
He was also exposed to extreme cold weather during troop 
movements in the Benelux countries and Germany during this 
time.  He left the Army after returning to the United States 
and did not immediately seek benefits for any cold injury 
that might have occurred during his military service.  

Nearly fifty-one years later, the veteran submitted a claim 
for service connection benefits as a result of frostbite to 
both feet and lower extremities.  The veteran's claim was 
initially denied but he appealed to the Board.  In December 
1997, the Board granted service connection for the residuals 
of frostbite of the feet and the claim was returned to the RO 
for the assignment of an appropriate disability rating.  
Separate 20 percent disability evaluations were assigned.  

Nearly three years later, in October 2000, the veteran passed 
away.  According to the veteran's death certificate, he died 
on October 30, 2000, while an inpatient at the Mount Clemens 
General Hospital in Mount Clemens, Michigan.  The immediate 
cause of death was hypovolemic shock of one-hour duration.  
This was due to or as a consequence of retroperitoneal 
hemorrhage of one to two days' duration, which was due to or 
as a consequence of anticoagulant therapy and acute arterial 
occlusion of about 10 days duration.  The Certificate of 
Death further reported:

Significant conditions listed as 
contributing to death, but not resulting 
in the underlying cause, were listed as 
peripheral vascular disease from a World 
War II frostbite injury, chronic 
obstructive pulmonary disease, and 
parotid gland cancer. 

An autopsy was not performed.

During the veteran's lifetime, he was service connected for 
residuals of a gunshot wound to the right shoulder, rated as 
40 percent disabling from April 1, 1946; residuals of a cold 
injury to the left foot, rated as 20 percent disabling from 
January 12, 1998; and residuals of a cold injury to the right 
foot, rated as 20 percent disabling from January 12, 1998.  
With consideration of the bilateral factor, a combined 
disability rating of 60 percent had been in effect from 
January 12, 1998.  The veteran was also in receipt of a total 
compensation rating based on individual unemployability due 
to the severity of his service-connected disabilities from 
January 28, 1999.

Shortly after the veteran passed away, the appellant, the 
veteran's widow, submitted a claim for benefits.  

The evidence of record includes a venogram of the right leg 
done in December 1988.  It was interpreted as normal.  
Doppler imaging report for popliteal arteries of both legs in 
March 1989 reflected normal arterial imaging without signs of 
aneurysmal dilation or arteriosclerotic plaque formation.

Duplex imaging of the right femoral artery and left 
superficial femoral artery done by a private physician in 
August 1996 showed moderate plaque and moderate thrombus.  
The interpretation was right common femoral left superficial 
femoral and left popliteal artery aneurysms.

Additional records included a VA cold injury protocol 
examination in March 1998.  Cold injuries and peripheral 
arteriosclerosis were diagnosed.  The femoral pulse was 
reduced in the left leg.  It was reported that the dorsalis 
pedis and posterior tibial pulses could not be palpated.

At the time of examination by VA in November 1998, the 
veteran gave a history of frozen feet sustained during the 
Battle of the Bulge.  That examination found the vascular 
status was normal with palpable ankle pulses.  The toenails 
were atrophic and brittle, with discoloration.  There was 
some swelling of the feet.  There was no evidence of fungal 
infection.  X-ray studies of the feet were normal.  An 
abnormal vascular condition related to the service-connected 
frozen feet residuals was not identified.  However, it was 
also not ruled out as a possible residual.  

Of record is a January 1999 statement from P. J. S., D.O.  
She stated the veteran had been under her care since December 
1995.  She noted the veteran had disabilities that included 
cold injury residuals of the lower extremities.  She added he 
had undergone right femoral artery aneurysm resection and 
left popliteal artery aneurysm resection with bypass.  He 
subsequently developed an acute arterial occlusion due to 
thromboembolism.  This was essentially removed and he had 
been maintained on anticoagulant therapy.  His most recent 
evaluation by a vascular surgeon revealed an absent pedal 
pulse of the left foot and continued intrapopliteal occlusive 
disease.  It was noted the veteran had significant cold 
intolerance of the hands, as well as the feet.  The doctor 
gave an impression that "all of the injuries and medical 
problems discussed in this letter are due to cold injuries 
previously suffered by [the veteran] which he reports to me 
originally occurred during his time of service in WW II."

The veteran was accorded a surgical examination by VA in May 
1999.  No significant vascular abnormalities were identified.  
The diagnosis was that no significant evidence of cold injury 
sequelae was noted at the present time.

The entire claims folder was reviewed by a VA physician 
knowledgeable in heart disease in May 2004.  The claims 
folder, to include the January 1999 statement by the 
osteopath, Dr. S., and the report of the VA examination in 
May 1999, were included in the review.  The examiner made 
reference to the veteran's terminal hospitalization report 
from October 2000.  He noted the following:  

That the veteran had a significant past 
history for severe peripheral vascular 
disease with history of venous lower 
extremity thrombosis, history of tobacco 
use, history of hypertension, and most 
notably a previous surgery for a right 
femoral artery aneurysm resection and a 
left popliteal artery resection with 
bypass.  The veteran had also had an 
acute arterial occlusion due to 
thromboembolism.  This had been 
surgically repaired and the veteran was 
then put on anticoagulant therapy.  
According to a note from Dr. S., the 
veteran was being evaluated by a vascular 
surgeon and a January 1999 note reflected 
excellent pedal pulse in the left foot 
with continued femoral and popliteal 
occlusive disease.  It was recommended at 
that time the veteran be placed 
indefinitely on anticoagulant therapy.  
It seemed from the evaluations, including 
the one in May 1999, that he did not show 
any signs on the clinical examination 
suggestive of significant abnormalities 
related to cold injuries.  In particular, 
it was noted that the examination of the 
skin showed no significant abnormalities 
other than the nails of the fingertips 
that appeared to be brittle.  No 
significant neurological abnormalities 
were indicated.  There were no 
significant orthopedic abnormalities and 
no significant vascular abnormalities.  
In the opinion of VA in 1999, there was 
no significant evidence of cold injury 
sequelae.

It was the examiner's opinion that:

It does not appear to me that the cold 
injuries of the feet was related to the 
patient's [veteran] vascular problems 
that seem to me much more extensive and 
involving larger vessels than what would 
be involved with cold injuries simply.  
It seems to me more likely that the 
patient has had a high atherosclerotic 
burden in his main aorta and femoral 
arteries that was showering emboli 
distally.  This was evidenced by the 
repeated surgery that the patient 
[veteran] needed for his right lower 
extremity and the finding of thrombus at 
each time."

In response to a question as to whether it was at least as 
likely as not that any of the medical familial conditions 
which might be noted in the service medical records might 
have been a precipitating or contributory cause of the 
veteran's death, the examiner noted:

It seems to me that the patient [veteran] 
had a high atherosclerotic burden and 
diseased main artery which in his case, 
is the aorta that was showering emboli 
peripherally and leading for the 
patient's [veteran] symptoms of cold 
extremities whether upper or lower. It 
does not appear from the medical records 
that the patient [veteran] had any 
medical disability or condition that 
could be contributing to the cause of 
severe disease.

The surviving spouse of a veteran who has died of a service- 
connected or compensable disability may be entitled to 
receive dependency and indemnity compensation.  38 U.S.C.A. § 
1310 (West 2002); Wray v. Brown, 7 Vet. App. 488 (1995).  The 
death of the veteran will be considered as having been due to 
a service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2007).  
The appellant will be entitled to service connection for the 
cause of death if it is shown that the service-connected 
disabilities contributed substantially or materially to cause 
death; that they combined to cause death; or that they aided 
or lent assistance to the production of death.  See 38 C.F.R. 
§ 3.312(c)(1) (2007).  However, service-connected 
disabilities of a static nature involving muscular or 
skeletal functions and not materially affecting other vital 
body functions will not be held to have contributed to death 
resulting primarily from some other cause.  38 C.F.R. 
§ 3.312(c)(2) (2007).

The standards and criteria for determining whether or not a 
disability from which a veteran has died is service-connected 
are the same standards and criteria employed for determining 
whether a disability is service connected generally, i.e., 
while the veteran is still alive.  38 U.S.C.A. § 1310 (West 
2002).

Additionally, in Galvagno v. Derwinski, 3 Vet. App. 118, 119 
(1992), the Court stated the following:

Further, in cases where the primary cause 
of death is so "overwhelming" that 
death would have resulted regardless of 
the existence of a service-connected 
disability, a service-connected condition 
may be found to be a contributory cause 
of death where that condition has had a 
"material influence in accelerating 
death" because it "affected a vital 
organ and was of itself progressive or 
debilitating [in] nature".

Service connection may be established for a current 
disability in several ways including on a direct basis.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Direct service connection may be established for a 
current disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2007).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires evidence sufficient to show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service; and, (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(d) (2007); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and to determine where to 
give credit and where to withhold the same and, in so doing, 
the Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board is 
mindful that it cannot make its own independent medical 
determination, but must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical 
opinion over another.  Evans, 12 Vet. App. at 30; see also, 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Thus, the 
weight to be accorded the various items of evidence in this 
case must be determined by the quality of the evidence and 
not necessarily by its quantity or source.

The report provided by the VA cardiologist in May 2004 is 
contrary to the information provided by the veteran's 
treating physician and the information reported on the 
Certificate of Death.  The Board finds the statement from the 
veteran's doctor and the death certificate inconclusive and 
speculative.  They are not definitive in proving the claim.  
The assertions are deemed to be of limited weight as the 
statements fail to assert a medical basis upon which the 
suppositions were predicated.  The Court has made it clear 
that medical possibilities and unsupported medical opinions 
carry negligible probative weight.  See Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  See also Perman v. Brown, 5 Vet. 
App. 237, 241 (1993).  In other words, they are not 
definitive in proving the claim. 

Additionally, the Court has provided extensive guidance for 
weighing medical evidence.  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Further, the probative value of a 
medical professional's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1995).

An examiner's opinion must be supported by clinical evidence 
and not merely general conclusions based on a history 
furnished by the appellant.  Black v. Brown, 5 Vet. App. 177, 
180 (1993).  Consequently, his suppositions are no better 
than the facts alleged by the claimant, and may be accorded 
little weight with regard to the etiology of the veteran's 
current disability.  See also LeShore v. Brown, 8 Vet. App. 
406 (1995); also Swann v. Brown, 5 Vet. App. 229 (1993).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  "[i]t is not error for the BVA to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reason or bases.  It is 
the responsibility of the BVA,
 . . . to assess the credibility and weight to be given to 
evidence."  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Board finds that the opinions offered by the VA 
physicians in 1999 and in 2004 are more persuasive than the 
1999 opinion from Dr. P. J. S., the veteran's treating 
physician, and the unvarnished sentence on the death 
certificate.  The VA physician who reviewed the entire claims 
folder in May 2004 is a heart specialist.  The fact that he 
is a heart specialist gives his comments great probative 
weight when considering vascular disabilities.  The opinion 
by the osteopath in January 1999 was made before either of 
the May 1999 or May 2004 opinions.  The osteopath did not 
provide reasons for her impression that the veteran's various 
problems of a vascular nature were due to the cold injuries 
the veteran sustained in World War II.  The VA physician who 
expressed a contrary opinion in May 1999 indicated that he 
did have access to the entire claims folder.

The Board notes that the VA physician who reviewed the entire 
claims folder in May 2004 thoroughly considered the 
possibility of the questions as to whether it was as likely 
as not that the veteran's service-connected cold injury 
residuals of the feet and/or the right shoulder were a 
principal or contributory cause of death and the other 
question as to whether it was at least as likely as not that 
any other medical familial condition noted in the service 
records was a principal or contributory cause of death.  
However, the specialist rejected a finding that the cold 
injury residuals contributed in any way to cause or hasten 
the veteran's death.  

It is further noted that the death certificate indicated that 
the veteran's cold injuries contributed to the veteran's 
death.  Yet, the signer of the Certificate of Death was not 
the veteran's treating physician.  There is no indication 
from the record that the doctor who signed the death 
certificate reviewed the veteran's complete medical record.  
Moreover, it is unclear what he based his assertion upon.  
The Board finds that the physician's opinion regarding a 
nexus or contribution to be less probative because it is 
less-informed.

Alternatively, the Board places great probative weight on the 
report of the VA specialist, particularly due to his thorough 
review of the medical history and his discussion of the 
entire evidence of record, including the terminal 
hospitalization in October 2000.  See Willis v. Derwinski, 1 
Vet. App. 66, 70 (1991).

To ensure that this point is fully explained, the Board finds 
that the opinions regarding a nexus or a contributory cause 
of death to be less probative because they are less informed 
than those provided by the VA physician in May 2004.  The 
latest VA examiner thoroughly reviewed the veteran's claims 
file including all clinical records, including the terminal 
records, prior to rendering a final diagnosis/opinion.  In 
arriving at the conclusions made, the VA examiner concluded 
that the veteran's service-connected disabilities, either his 
frostbitten feet or his right shoulder wound residuals, did 
not cause or result in or contribute to the veteran's death.  

In support of her appeal, the appellant has written that the 
veteran's death was somehow related to his service-connected 
disabilities.  Additionally, the appellant has provided her 
own interpretation of the evidence that is of record, to the 
effect that the veteran's frostbitten feet lead to her 
husband's death.  This evidence is considered lay evidence, 
and it is certainly deemed credible. 38 C.F.R. § 3.159(a)(2) 
(2007).  She, however, has not shown, nor claimed, that she 
is qualified, through education, training or experience, to 
offer medical diagnoses, statements, or opinions.  Therefore, 
her opinion, while offered in good faith, cannot be 
considered competent medical evidence and, as such, it is 
insufficient for purposes of establishing nexus, or 
causation.  38 C.F.R. § 3.159(a)(1) (2007); also, see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

While the record indicates that the veteran was service- 
connected for two serious war-related disabilities, the same 
evidence does not show that the veteran was being treated for 
the residuals of these conditions.  These war-related 
disabilities were serious, and as such, the veteran was in 
receipt of a combined 60 percent disability rating for the 
disabilities.  Nevertheless, it is the conclusion of the 
Board that the evidence does not support the appellant's 
assertions that they caused or contributed to the veteran's 
death.  Moreover, there is no medical evidence that would 
suggest that these disabilities prevented or interfered with 
the treatment the veteran received prior to his death.  Thus, 
despite the appellant's contentions, credible medical 
evidence showing that the veteran's death was caused by or 
related to his service- connected head injury disabilities 
has not been presented.  Therefore, it is the conclusion of 
the Board that the preponderance of the evidence is against 
the appellant's claim.

As the evidence is not in equipoise, the appellant is not 
afforded the benefit-of-the-doubt, and the Board concludes 
that the veteran's service-connected disabilities did not 
cause or contribute to the veteran's death.  Hence, service 
connection for the cause of the veteran's death is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


